NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 24, 2021*
                                  Decided May 25, 2021

                                         Before

                           DAVID F. HAMILTON, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

                           THOMAS L. KIRSCH II, Circuit Judge

No. 20-2753

MELVIN A. FORD-EL,                             Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Western Division.

      v.                                       No. 20 C 50254

UNITED STATES OF AMERICA, et al.,              Philip G. Reinhard,
     Defendants-Appellees.                     Judge.

                                       ORDER

       Melvin Ford-El, a state inmate, brought this sprawling civil-rights lawsuit
against dozens of entities (governmental, nonprofit, and private) and their employees
for identifying him in paperwork as black or African American rather than Moorish
American. He alleged that the defendants have conspired to conceal the indigenous
status of Moorish Americans like him, deny them their rights as sovereign citizens, and
subject them to illegitimate and inhumane laws. The district court screened Ford-El’s


      *
        The appellees were not served with process and are not participating in this
appeal. We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 20-2753                                                                         Page 2

complaint and dismissed it as frivolous. See 28 U.S.C. § 1915A. Not only did his
arguments—like those often raised by “sovereign citizens”—fail to state a claim, see Bey
v. Indiana, 847 F.3d 559, 559–60 (7th Cir. 2017) (collecting cases), but they were barred by
a host of other legal doctrines, including the statute of limitations, the rule of Heck v.
Humphrey, 512 U.S. 477, 486–87 (1994), claim preclusion, and the domestic-relations
exception to federal jurisdiction. Discerning no possible amendment that could render
his claims cognizable, the district court closed the case and assessed a strike under 28
U.S.C. § 1915(g).

        On appeal Ford-El essentially argues that the district court wrongly dismissed
his claims at screening when it characterized them as arising under 42 U.S.C. § 1983 or
resembling unsuccessful sovereign-citizen attacks. He maintains that he plausibly stated
a claim that the defendants conspired to hide his Moorish status and keep him
incarcerated for exercising his indigenous rights. But the Prison Litigation Reform Act
requires district courts to screen prisoner complaints at the earliest possible stage and
dismiss cases that are “frivolous, malicious, or fail[] to state a claim upon which relief
may be granted.” § 1915A(b)(1); see Felton v. City of Chicago, 827 F.3d 632, 635 (7th Cir.
2016). The district court here commendably parsed Ford-El’s complaint, considered a
range of possible claims he may have sought to raise, and carefully explained why each
failed. Even if we accept Ford-El’s assertion that the conspiracy he alleges differs from
the typical sovereign-citizen suit, his allegations of a vast conspiracy among all the
defendants are not sufficiently plausible to state a claim. See Cooney v. Rossiter, 583 F.3d
967, 971 (7th Cir. 2009).

       We have considered Ford-El’s remaining arguments, and none has merit.
Because this appeal is frivolous, we will assess a second strike under § 1915(g).
See Brown v. Wis. State Pub. Def.’s Off., 854 F.3d 916, 918 (7th Cir. 2017).

                                                                               AFFIRMED